more than one year after entry of the second amended judgment of
                   conviction (which imposed a sentence for count 2 and provided appellant
                   with 210 credits for time served) on October 1, 2012. Appellant did not
                   attempt to demonstrate cause for the delay. Therefore, the district court
                   did not err in denying the motion. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                     Pickering


                                                       Tout„                     ,



                                                     Parraguirre



                                                     Saitta


                   cc:   Hon. Michelle Leavitt, District Judge
                         David Scott Conway
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(9) 1947A    er9